Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's amendment
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney William Fischer ( Reg. 63255) on 2/16/2021.

3. Please amend the claims as following:
21.	(Currently Amended) A method of statically tuning a retro-directive wireless power transmission system (WPTS) for providing wireless power to client devices in a wireless power delivery environment, the method comprising:
receiving one or more static tuning configurations including one or more wireless power transmission settings for one or more antennas of an antenna array of the WPTS;
receiving an indication to enter a static tuning mode;
responsive to receiving the indication to enter the static tuning mode, suspending a dynamic tuning mode of the WPTS prior to transmitting wireless power to a test device;
transmitting, by the WPTS in the static tuning mode, wireless power to[[ a]] the test device for measurement of wireless power signal characteristics for each wireless power transmission setting of each of the one or more antennas;

transmitting, by the WPTS in[[ a]] the dynamic[[ tune]] tuning mode, wireless power to the client devices according to the wireless power signal characteristics.

23.	(Currently amended) The method of claim 22, wherein the static mode configuration information includes at least one of[[:]] transmission sequence data[[,]] and temporal parameter[[,]] data, and wherein the static mode configuration information facilitatesthe measurement of wireless power signal characteristics with[[ the]] each wireless power transmission setting of each of the one or more antennas.

24.	(Currently Amended) The method of claim 21, wherein the antenna array includes a plurality of antennas, and wherein transmitting wireless power to the test device comprises:
transmitting wireless power to the test device using a first antenna of the plurality of antennas
transitioning through each of the one or more wireless power transmission settings for each of the plurality of antennas to facilitate the measurement of wireless power signal characteristics for[[ the]] each wireless power transmission setting of[[ the]] each of the plurality of antennas.

25.	(Currently Amended) The method of claim 24, wherein transitioning through[[ the]] each of the one or more wireless power transmission settings for [[the]] each of the plurality of antennas comprises:
cycling one at a time through[[ the]] 	each of the one or more wireless power transmission settings for[[ the]] each of the plurality of antennas to facilitate individual measurement of respective wireless power signal characteristics by the test device.

27.	(Currently Amended) The method of claim 21, wherein the one or more wireless power transmission settings include one or more phase settings for each of the one or more antennas.

28.	(Currently Amended) The method of claim 27, further comprising post-processing the wireless signal characteristics to determine a phase setting for [[the]] each of the one or more antennas to facilitate providing a peak power to the test device.

30.	(Currently Amended) The method of claim 21, wherein the one or more wireless power transmission settings includes an identity of[[ the]] each of the one or more antennas.

31.	(Currently Amended )The method of claim 21, wherein the one or more wireless power transmission settings include one or more power settings for[[ the]] each of the one or more antennas.

32.	(Currently Amended) A method of statically tuning a retro-directive wireless power transmission system (WPTS) for providing wireless power to client devices in a wireless power delivery environment, the method comprising:
receiving one or more static tuning configurations including one or more wireless power transmission settings for each of a plurality of antennas of an antenna array of the WPTS;
receiving an indication to enter a static tuning mode;
responsive to receiving the indication to enter the static tuning mode, suspending a dynamic tuning mode of the WPTS prior to transmitting wireless power to a test device;
 the test device;
transmitting, by the WPTS in the static tuning mode, wireless power to the of the plurality of antennas;
receiving the wireless power signal characteristics; and
transmitting, by the WPTS in[[ a]] the dynamic[[ tune]] tuning mode, wireless power to the client devices according to the wireless power signal characteristics.

33.	(Currently Amended) The method of claim 32, wherein the static mode configuration information includes at least one of[[:]] transmission sequence data[[,]] and temporal parameter[[,]] data, and wherein the static mode configuration information facilitates of the measurement of wireless power signal characteristics with[[ the]] each wireless power transmission setting of [[the]] each of the plurality of antennas. 

34.	(Currently Amended) The method of claim 32,
transmitting wireless power to the test device using a first antenna of the plurality of antennas to the test device according to at least a first wireless power transmission setting for the first antenna; and
transitioning through each of the one or more wireless power transmission settings for each of the plurality of antennas to facilitate the measurement of wireless power signal characteristics for[[ the]] each wireless power transmission setting of[[ the]] each of the plurality of antennas.


cycling one at a time through[[ the]] each of the one or more wireless power transmission settings for[[ the]] each of the plurality of antennas to facilitate individual measurement of respective wireless power signal characteristics by the test device.
36.	(Cancelled) 
37.	(Currently Amended) The method of claim 32, further comprising post-processing the wireless power signal characteristics to identify a wireless power transmission setting for[[ the]] each antenna of the plurality of antennas to facilitate yielding a maximum transfer of power to the

39.	(Currently Amended) The method of claim 32, wherein the one or more wireless power transmission settings include temporal parameters indicating an amount of time for[[ the]] each of the plurality of antennas

40.	(Currently Amended) A non-transitory computer readable storage medium having program instructions stored thereon which, when executed by one or more processors of a wireless power transmission system (WPTS), cause the WPTS to:
receive one or more static tuning configurations including one or more wireless power transmission settings for one or more antennas of an antenna array of the WPTS[[,]];
receive an indication to enter a static tuning mode;
responsive to receiving the indication to enter the static tuning mode, suspend a dynamic tuning mode of the WPTS prior to transmitting wireless power to a test device;
 the static tuning mode, wireless power to[[ a]] the test device for measurement of wireless power signal characteristics for each wireless power transmission setting of each of the one or more antennas;
receive the wireless power signal characteristics; and
transmit, in[[ a]] the dynamic[[ tune]] tuning mode, wireless power to one or more client devices according to the wireless power signal characteristics.


Allowable Subject Matter
4. 	Claims 21-25, 27-35,37-40 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
With regard to claims 21,32 and 40, the prior art of record ( e.g., Leabman (US20160100124), Crouch (US20100259447A1) )teaches a method of statically tuning a retro-directive wireless power transmission system (WPTS) ( [0007] of Crouch, retro-directive) for providing wireless power to client devices in a wireless power delivery environment, the method comprising: receiving one or more static tuning configurations including one or more wireless power transmission settings([0129] 902a, 902b in Fig. 9B detect the phases and magnitudes of the signal coming from the receiver) for one or more antennas of an antenna array of the WPTS ( e.g., 902a, 902b, Fig. 9B of Leabman); receiving an indication to enter a static tuning mode([0129] calibration mode); transmitting, by the WPTS in the static tuning mode, wireless power to the test device ( 920a, Fig. 9B of Leabman) for measurement of wireless power signal characteristics for each wireless power transmission setting of each of the one or more antennas (The transmitter 902A, 902B then detects the phase values that result in the strongest pocket of energy around the receiver 920 a, 920 b by observing the signal from the receiver 920 a, 920 b[0129 ]of Leabman]; receiving the wireless power signal characteristics; and transmitting, by the WPTS in the dynamic tuning mode, wireless power to the client devices 
However, the prior art of record fails to teach or suggest responsive to receiving the indication to enter the static tuning mode, suspending a dynamic tuning mode of the WPTS prior to transmitting wireless power to a test device in combination with other limitations of the claim.
Regard to claims 22-25, 27-31, 33-35, 37-39 they depend on claim 21 or 32.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 John (US 2016/0315506 A1) teaches about wireless power transfer with a calibration routine.
Zeine (US20150022022A1) teaches  array tuning algorithm, the transmission of power has to be stopped as the array re-tunes to a new location of the receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINPING SUN/Primary Examiner, Art Unit 2836